                                                                      Case 2:16-cv-01239-RFB-DJA Document 78 Filed 12/08/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon, as
                                                                 Trustee for the Certificateholders of the CWALT,
                                                            8    Inc., Alternative Loan Trust 2007-HY7C
                                                                 Mortgage Pass-Through Certificates Series 2007-
                                                            9    HY7C
                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON, AS                    Case No.: 2:16-cv-01239-RFB-DJA
AKERMAN LLP




                                                                 TRUSTEE           FOR           THE
                                                            13   CERTIFICATEHOLDERS OF THE CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2007-                 STIPULATION    AND   ORDER            TO
                                                            14   HY7C     MORTGAGE      PASS-THROUGH                DISMISS WITH PREJUDICE
                                                                 CERTIFICATES SERIES 2007-HY7C,
                                                            15
                                                                                       Plaintiff,
                                                            16
                                                                 v.
                                                            17
                                                                 MESA HOMEOWNERS ASSOCIATION; SFR
                                                            18   INVESTMENTS POOL 1, LLC; NEVADA
                                                                 ASSOCIATION SERVICES, INC.; and ALESSI
                                                            19   & KOENIG, LLC,
                                                            20
                                                                                       Defendants.
                                                            21

                                                            22
                                                                 AND RELATED CLAIMS.
                                                            23

                                                            24            PLEASE TAKE NOTE that The Bank of New York Mellon, as Trustee for the

                                                            25   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-HY7C Mortgage Pass-Through

                                                            26   Certificates Series 2007-HY7C ("BNY Mellon"), Mesa Homeowners Association ("Association"),

                                                            27   and SFR Investments Pool 1, LLC ("SFR"), by and through their respective counsel of record,

                                                            28   hereby stipulate and agree to dismiss the claims between BNY Mellon, the Association and SFR

                                                                 {54848160}
                                                                    Case 2:16-cv-01239-RFB-DJA Document 78 Filed 12/08/20 Page 2 of 2
                                                                                               The Bank of New York Mellon v. Mesa Homeowners Association, et al.,
                                                                                                                                        2:16-cv-01239-RFB-DJA


                                                            1    with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. The

                                                            2    dismissal does not affect SFR's claims against Charles A. Mann for which SFR has a pending

                                                            3    unopposed motion for default judgment [ECF No. 67].

                                                            4             Each party to bear its own costs and fees.

                                                            5             IT IS SO STIPULATED.

                                                            6             DATED: December 7, 2020

                                                            7    AKERMAN LLP                                           KIM GILBERT EBRON
                                                            8    /s/ Holly E. Walker, Esq.                    /s/ Diana S. Ebron
                                                                 ARIEL E. STERN, ESQ.                         DIANA S. EBRON, ESQ.
                                                            9    Nevada Bar No. 8276                          Nevada Bar No. 10580
                                                                 HOLLY E. WALKER, ESQ.                        JACQUELINE A. GILBERT, ESQ.
                                                            10   Nevada Bar No. 14295                         Nevada Bar No. 10593
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 1635 Village Center Circle, Suite 200        KAREN L. HANKS, ESQ.
                                                            11   Las Vegas, NV 89134                          Nevada Bar No. 9578
                      LAS VEGAS, NEVADA 89134




                                                                                                              7625 Dean Martin Drive, Suite 110
                                                            12
AKERMAN LLP




                                                                 Attorneys for The Bank of New York Mellon, Las Vegas, NV 89139
                                                                 as Trustee for the Certificateholders of the
                                                            13   CWALT, Inc., Alternative Loan Trust 2007- Attorneys for SFR Investments Pool 1, LLC
                                                                 HY7C Mortgage Pass-Through Certificates
                                                            14   Series 2007-HY7C
                                                            15   LEACH KERN GRUCHOW ANDERSON SONG
                                                            16   /s/ Tyler King, Esq.
                                                                 SEAN L. ANDERSON, ESQ.
                                                            17   Nevada Bar No. 7529
                                                                 J. TYLER KING, ESQ.
                                                            18   Nevada Bar No. 14895
                                                                 2525 Box Canyon Drive
                                                            19   Las Vegas, NV 89128
                                                            20   Attorneys for Mesa Homeowners Association
                                                            21
                                                                                                                 ORDER
                                                            22
                                                                          IT IS SO ORDERED.                               IT IS SO ORDERED:
                                                            23

                                                            24

                                                            25                                                      __________________________
                                                                                                        _________________________________________
                                                            26                                          UNITED STATES   DISTRICT
                                                                                                                    RICHARD        COURT JUDGEII
                                                                                                                               F. BOULWARE,
                                                                                                                   United States District Judge
                                                                                                        DATED: _________________________________
                                                            27
                                                                                                                         DATED this 8th day of December, 2020.
                                                            28
                                                                 {54848160}                                        2
